Citation Nr: 1749621	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-02 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, including service in the Republic of Vietnam for which he was awarded a Purple Heart with one Oak Leaf Cluster, Combat Infantryman Badge, and a Bronze Star with "V" device.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that subsequent to the issuance of a November 2016 supplemental statement of the case, the Veteran underwent additional VA examinations, and VA treatment records dated February 2017 through October 2017 were uploaded into the Veteran's electronic claims file.  However, as the Board is granting TDIU as of April 30, 2015, and this additional evidence is not relevant to the functional effects of the Veteran's service-connected disabilities prior to that date, the Board finds that a remand for RO consideration of this evidence in the first instance is not necessary.  See 38 C.F.R. § 19.31 (2017). 


FINDINGS OF FACT

1.  Prior to April 30, 2015, the probative evidence of record does not show that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  

2.  As of April 30, 2015, the probative evidence of record demonstrates that it is at least as likely as not that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  Prior to April 30, 2015, the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

2.  As of April 30, 2015, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA will grant TDIU when the evidence shows that a veteran is precluded by    reason of a service-connected disability or disabilities from securing or following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether    the veteran is unemployed or has difficulty obtaining employment, but whether    the veteran is capable of performing the physical and mental acts required by employment.  Van Hose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran     is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the scheduler rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

During the period on appeal, service connection has been in effect for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; ischemic heart disease (IHD), evaluated as 30 percent disabling; a shell fragment wound to the interior chest, evaluated as 20 percent disabling; diabetes mellitus type II, evaluated as 20 percent disabling; right lower extremity peripheral neuropathy, evaluated as 10 percent disabling from April 30, 2015 through June 23, 2016, 20 percent disabling from June 24, 2016 through September 21, 2017, and 40 percent disabling thereafter; left and right lower extremity peripheral vascular disease, evaluated       as 20 percent disabling for each leg from February 3, 2017; left lower extremity peripheral neuropathy, evaluated as 10 percent disabling from April 30, 2015; and    a laceration scar to the left lateral thigh and a hookworm infestation, both evaluated as noncompensably disabling.  The Veteran's combined rating was 80 percent prior to June 24, 2016, and 90 percent thereafter.  See 38 C.F.R. § 4.25 (2017). Thus, the scheduler criteria for TDIU have been met throughout the period under review.  

The record shows that the highest level of education attained by the Veteran is a high school diploma with four years of training in the heating, ventilation, and air conditioning (HVAC) field.  The Veteran has experience working as a sheet metal worker and a self-employed carpenter.  The record shows that he medically retired around 2000 due to blindness in his left eye and carpal tunnel syndrome with cubital tunnel compression symptoms in the hands.  

Upon review of the record, the Board finds that TDIU is warranted beginning April 30, 2015.  As of that date, service connection was in effect for PTSD, IHD, a shell fragment wound, diabetes, bilateral lower extremity peripheral neuropathy, a laceration scar, and a hookworm infestation.

The record shows that the Veteran's PTSD caused symptoms of depressed mood, anxiety, irritability, avoidance, suspiciousness, sleep impairment, flattened affect, disturbances of motivation and mood, short-term memory loss, and inability to establish and maintain effective relationships.  The Veteran reported isolating himself socially, even from his family, and having difficulty in crowded places.      A June 2015 VA examiner characterized the Veteran's level of functioning as "occupational and social impairment with reduced reliability and productivity."   The Veteran's lower extremity peripheral neuropathy caused numbness and paresthesias and/or dysesthesias in both lower extremities.  During a June 2015    VA examination, the Veteran described feelings of coldness, "needles sticking      the bottom of [his] feet," and feeling like he was "walking on nails." Additionally, the Veteran's bilateral lower extremity peripheral vascular disease, which has    been service-connected since February 3, 2017, has caused symptoms of persistent 
coldness and trophic changes in both lower extremities and claudication in both legs upon walking about 100 yards.  In October 2017, one of the Veteran's treatment providers indicated that the Veteran's peripheral vascular disease prevented prolonged walking, jumping, and running due to leg pain.  Resolving reasonable doubt in favor of the Veteran, the Board will grant TDIU as of April 30, 2015, the earliest date that service connection was in effect for lower extremity peripheral neuropathy, which affected the Veteran's ability to engage in prolonged standing and walking.  

Prior to April 30, 2015, the Board finds that the probative evidence of record does    not show that the Veteran's service-connected disabilities alone rendered him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  During this time, service connection was in effect for PTSD, diabetes, a shell fragment wound, IHD, a laceration scar to the left lateral thigh, and a hookworm infestation.  

The record shows no residuals from the Veteran's 1986 hookworm infestation.      With respect to the scar, the record shows a superficial one-inch scar on the left      thigh, which showed no signs of pain, skin breakdown, inflammation, edema, keloid formation, or disabling effects.  With respect to the shell fragment wound, the record shows x-ray evidence of a retained metallic fragment in the right anterior chest wall and a four-centimeter linear scar.  However, there was no evidence of palpable 
shrapnel; nerve, tendon, or bone damage; muscle herniation; loss of deep fascia or muscle substance; limitation of motion; painful, tender, or adherent scaring; or any other symptoms that would affect employability.  

With respect to the Veteran's PTSD, the record shows that the Veteran reported symptoms of depressed mood, irritability, anxiety, anhedonia, reduced sleep, low energy, mildly impaired recent memory, and reduced concentration.  There was no evidence of inappropriate behavior; hallucinations or delusions, panic attacks, crying spells, or impaired thought process, judgment, or impulse control.  In February 2010, the Veteran reported fair energy and concentration and stated that he was working some odd jobs.  An October 2010 VA examiner opined that the Veteran did not     have psychological impairment that would affect his past work experience as a self-employed carpenter, noting that the Veteran reportedly continued to help his family with carpentry projects.  

With respect to the Veteran's diabetes, the record shows that he required oral medication, insulin, and a restricted diet; however, there was no restriction on performing strenuous activities.  Indeed, a February 2014 VA treatment record indicates that the Veteran was advised to increase his physical activity and try to exercise at least three times per week.  

With respect to the Veteran's IHD, a March 2012 disability benefits questionnaire completed by the Veteran's physician indicated that exercise testing performed in May 2007 revealed a METs level consistent with activities such as golfing without      a cart, mowing the lawn with a push mower, and heavy hard work, such as digging.  Interview-based METs testing performed during an April 2012 VA examination revealed a METs level consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  Additionally, a March 2014            VA treatment record shows that the Veteran reported being somewhat active             and engaging in some house remodeling, light carpentry work, and yard work.  

The Board notes that the record contains physician's certifications dated March 2010 and June 2010, which indicate that the Veteran was unemployable due to his retinal detachment, left eye blindness, PTSD, and residuals of colon cancer. Additionally, in a January 2014 written statement, the Veteran indicated that he was unable to work due to blindness in his left eye, pain in both knees, back pain, and "issues with [his] diabetes, heart, and PTSD."  However, as service connection is not in effect for retinal detachment, left eye blindness, residuals of colon cancer, a back disability, or knee disabilities, such evidence is of little probative value.  

Based on the foregoing, the Board finds that the probative evidence of record does not show that the Veteran's service-connected disabilities alone rendered him incapable of performing his prior work as a self-employed carpenter prior to April 30, 2015.  
In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a TDIU prior to April 30, 2015, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Prior to April 30, 2015, TDIU is denied.

Beginning April 30, 2015, TDIU is granted, subject to the laws and regulations governing the payment of VA monetary benefits.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


